Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                  August 09, 2016

The Court of Appeals hereby passes the following order:

A16A2159. LAMAR MAURICE SMITH v. DEMARIO D. JONES et al.

      This case began as an action for damages in magistrate court. Following a final
judgment in that court, plaintiff Lamar Smith appealed to the state court, which
entered summary judgment in favor of the defendants. Smith then appealed directly
to this Court. We lack jurisdiction.
      An appeal from a state court order disposing of a de novo appeal from a
magistrate court decision must be initiated by filing an application for discretionary
review. OCGA § 5-6-35 (a) (11); see Strachan v. Meritor Mtg. Corp. East, 216 Ga.
App. 82 (453 SE2d 119) (1995). Smith’s failure to comply with the required
appellate procedure deprives us of jurisdiction over this appeal, which is hereby
DISMISSED.

                                       Court of Appeals of the State of Georgia
                                                                            08/09/2016
                                              Clerk’s Office, Atlanta,____________________
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.